Citation Nr: 0213749	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-14 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches 
as secondary to a service-connected low back disability.

2.  Entitlement to a rating higher than 10 percent for a low 
back disability.

3.  Entitlement to a rating higher than 10 percent for left 
foot fracture residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1991 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of July 1999 
which, in part, denied service connection for migraine 
headaches as secondary to a service-connected low back 
disability.  [The Board notes that direct service connection 
for migraine headaches was previously denied in an unappealed 
December 1996 RO decision; if the veteran wants to reopen 
such claim for direct service connection, by submission of 
new and material evidence, she must apply to the RO.  See 
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  The present 
appeal to the Board only involves a claim for secondary 
service connection for migraine headaches.]  

The July 1999 RO decision also denied an increase in a 10 
percent rating for the service-connected low back disability, 
and granted service connection and a 0 percent rating for 
left foot fracture residuals; the veteran appealed for higher 
ratings for both conditions.  In April 2002, the RO granted a 
higher rating of 10 percent for the left foot condition, and 
the veteran continues to appeal for a higher rating.


FINDINGS OF FACT

1.  The veteran's migraine headaches were not caused or 
permanently worsened by her service-connected low back 
disability.

2.  The service-connected low back disability is manifested 
by tenderness, slight limitation of motion, and muscle 
spasms.

3.  Service-connected left foot fracture residuals are 
manifested by a tender bony prominence on the dorsum of the 
foot, with no more than moderate functional impairment.


CONCLUSIONS OF LAW

1.  Migraine headaches are not proximately due to or the 
result of a service-connected low back disability.  38 C.F.R. 
§ 3.310 (2001)

2.  The criteria for a 20 percent evaluation for a low back 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Code 5295 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for left foot fracture residuals have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Code 5284, 
5285 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's examination for entrance onto active duty in 
October 1990 did not disclose any pertinent abnormalities.  
Service medical records show that in August 1991, the veteran 
complained of left foot pain and numbness and low back pain 
for seven to eight days; there had been no trauma.  In 
September 1991, she complained of low back pain for about a 
week.  She stated that she had injured it on an obstacle 
course.  On several occasions from 1991 to 1995, the veteran 
was seen with complaints including headaches, together with 
other symptoms, which were variously diagnosed as upper 
respiratory infections, viral syndrome, dehydration, and 
pharyngitis, etc.  In December 1992, she complained of lower 
abdominal pain, body aches, headaches, and low back pain.  
Evaluation resulted in a diagnosis of pelvic inflammatory 
disease.  In July 1995, the veteran complained of recurrent 
low back and neck pain.  She also complained of headache 
along the neck.  In October 1995, an orthopedic evaluation 
was conducted.  She complained of chronic low back pain since 
1992.  She denied any particular injuries but reported 
multiple episodes of recurrent low back pain.  She complained 
it radiated up into the neck and down in the buttock and 
thigh area.  Examination was essentially normal, although she 
had increased pain on hyperextension, and tenderness to 
palpation in the lumbar region.  A total body scan was 
normal.  On the separation examination in November 1995, a 
bony protuberance at the site an old fracture was noted on 
the left foot.  On the report of medical history, the veteran 
responded "no" to the question as to whether she had, or 
had ever had, frequent or severe headaches.  She complained 
of chronic low back pain.  A medical evaluation board noted 
she had been treated for chronic low back pain since 1991.  
There was no acute injury.  Headaches were not noted on this 
examination.  The diagnosis was chronic mechanical low back 
pain.  The veteran was medically discharged from service, 
with severance pay, in April 1996, due to her low back 
condition.

A VA examination was conducted in October 1996 to evaluate 
headaches.  She said they had begun about two years earlier 
without precipitating event.  She reported they were 
throbbing, and she had an aura of sparkling lights prior to 
the headaches.  The headache usually lasted 12-24 hours, 
resolving with sleep in a quiet room.  She reported 
photophobia, phonophobia and occasional nausea during the 
headache.  Neurological examination was normal.  The 
assessment was common migraine headaches.  A computerized 
tomography (CT) scan was conducted to rule out a tumor; the 
impression was cerebellar parenchymal loss without focal 
abnormalities or mass.  

VA outpatient treatment records dated from January 1998 to 
April 1999 show that the veteran was seen on several 
occasions from January to May 1998 complaining of a three or 
four year history of migraine headaches, accompanied by 
dizziness, nausea and light sensitivity.  In March 1998, a CT 
scan reportedly disclosed mild cerebral atrophy.  A magnetic 
resonance imaging (MRI) scan in May 1998 found suggestion of 
parenchymal loss, but not atrophy.  Due to these findings, 
she under went a neuropsychological evaluation in July 1998 
to assess her cognitive function.  It was determined that she 
had no significant impairment, and the examiner felt it was 
likely a congenital condition of little clinical 
significance, probably a normal variant.  With respect to her 
headaches, in a follow-up note dated in August 1998, it was 
indicated that she was under a lot of stress, which could 
contribute to her headaches.  

On a neurological evaluation in August 1998, the veteran 
reported a five year history of headaches which were 
currently increasing in severity. Migraines were diagnosed in 
1996.  She described them as throbbing, and radiating from 
side to side.  She had nausea, vomiting, auras, blurred 
vision, and, on two occasions, impaired consciousness with 
the migraines.  It was noted that stress may be an issue.  
Neurological examination was normal.  She was prescribed 
medication for mixed tension/migraine headaches.  

In January 1999, she complained of worsening of low back pain 
over the past two to three weeks.  The assessment was 
possible lumbar radiculopathy.  She was prescribed a back 
brace. 

In April 1999, a VA examination of the spine was conducted.  
The veteran related that in 1993 she had been thrown from the 
back of a truck, injuring her lower back and neck.  She said 
that X-rays had shown inflammation but no herniated disc.  
She said that now she had migraines, which she felt were 
connected with this injury.  She said she had additional 
functional impairment during periods of flare-up which 
occurred when she stood too long or overworked.  On 
examination, there was no evidence of painful motion, spasm, 
weakness or tenderness.  Range of motion of the low back was 
flexion to 70 degrees, extension to 30 degrees, and right and 
left flexion to 26 degrees, bilaterally.  X-rays were noted 
to be essentially normal.  The examiner opined that the lower 
back injury did not cause her migraines.  

On an examination of the left foot in April 1999, the veteran 
complained of pain when standing a long time.  There was a 
prominence over the bridge of the left foot, which was 
nontender.  There was no evidence of painful motion, edema, 
instability, weakness, or tenderness.  Her gait was good, and 
she had no limitation on standing or walking.  Squatting, 
supination, pronation, and rising on the toes and heels was 
good.  The diagnosis was post-fracture deformity of the 
dorsum of the left foot with no loss of function due to pain.  

At a neurological examination in May 1999, the veteran 
reported that she developed migraines approximately four to 
six months after a training accident, which occurred during 
service.  She had been thrown from a military vehicle, with 
resultant low back pain.  She said she had begun to notice 
more of an aura prior to the full headaches.  The headache 
was dull throbbing with nausea without vomiting.  The 
headaches lasted several hours.  She got them approximately 
three to four times per week.  The diagnosis was migraines 
with aura.  

Subsequent records dated from September 1999 to January 2001 
show her continued follow-up.  In April 2000, she complained 
of foot pain.  She said that the orthotics she was wearing 
did not help her much and the dorsal area of her foot was 
hurting.  She also said she had pain in the ball of the left 
foot.  Later that month, she complained of multiple joint 
pain.  A history of tension headaches, less severe and 
frequent, was noted.  In August 2000, she was evaluated for 
her generalized joint pain.  Rheumatoid tests were negative.  
On examination, there was noted to be mild tenderness in the 
lumbosacral spine with good forward bending.  

On a VA examination of the feet in May 2001, the left foot 
had a prominent third metatarsal, which seemed slightly 
tender.  There was objective evidence of slight painful 
motion.  There was no edema, instability, or weakness.  There 
was very slight tenderness.  Her gait was good with no 
functional limitations on standing or walking.  Squatting, 
supination, and rising on heels and toes were fine.  X-rays 
were essentially normal.  

On examination of the back, in May 2001, the veteran 
complained of pain, weakness, stiffness, fatigability, and 
lack of endurance.  She said she had periods of flare up with 
any strenuous activities.  She said she used a back brace 
four to six hours per day.  There was evidence of painful 
motion, spasm, weakness, and tenderness.  She got in and out 
of the chair well.  She had a very slight limp favoring the 
left foot.  Musculature of the back was good.  Range of 
motion was flexion to 71 degrees, extension to 16 degrees, 
flexion to the right 34 degrees and flexion to the left 35.  
Corresponding normal ranges were noted to 90 degrees, 30 
degrees, 50 degrees, and 50 degrees.  The diagnosis was 
arthralgia of the lumbosacral spine with slight loss of 
function due to pain.  X-rays were normal.  

II.  Analysis

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the veteran has been 
informed of the evidence necessary to substantiate her 
claims, and of the respective obligations of the VA and her 
to obtain different types of evidence.  Pertinent identified 
medical records have been obtained.  VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), and the 
related VA regulation, have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

A.  Secondary service connection for migraines

As noted in the introduction of the present Board decision, 
the issue on appeal is secondary service connection for 
migraine headaches, claimed as due to a service-connected low 
back disability.  If the veteran wishes to reopen a 
previously denied claim for direct service connection for 
migraine headaches, she must apply to the RO.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found in certain instances in which a 
service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet.App. 439 (1995). 

None of the medical evidence suggests that the veteran's 
service-connected low back disability caused or permanently 
worsened her current migraine headaches.  A VA examiner in 
1998 indicated no causal relationship between the two 
conditions.  As a layman, the veteran has no competence to 
give a medical opinion on causation.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

The preponderance of the evidence is against the claim for 
secondary service connection for migraine headaches.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

B.  Higher ratings

Disability evaluations are assigned by applying a schedule of 
ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

1.  Low back disability

For lumbosacral strain, the rating schedule provides that 
characteristic pain on motion warrants a 10 percent 
evaluation.  With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position, a 20 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Code 5295.  

Limitation of motion of the lumbar spine is rated 10 percent 
when slight and 20 percent when moderate.  38 C.F.R. § 4.71a, 
Code 5292.

The veteran contends that she has swelling in her low back, 
and spasms three times per week.  She says she has constant 
pain in her low back.  

Examinations in April 1999 and May 2001 disclosed mild 
limitation of motion of the low back.  However, the May 2001 
examination noted evidence of painful motion, spasm, 
weakness, and tenderness.  The veteran reportedly wears a 
back brace at times.  In view of the most recent examination, 
which noted evidence of muscle spasm, together with the other 
evidence of limitation of motion, tenderness, and the 
weakness also noted on that examination, and her own 
statements, her low back disability more nearly approximates 
the criteria for a 20 percent rating under Code 5295.  
38 C.F.R. § 4.7.  Giving the veteran the benefit of the doubt 
the Board finds that the criteria for a 20 percent rating for 
a low back disability, and no higher, have been met, and thus 
an increased rating to this level is warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

2.  Left foot fracture residuals

Malunion or nonunion of the tarsal or metatarsal bones (Code 
5283) or other foot injuries (Code 5284) will be assigned a 
10 percent rating if moderate, a 20 percent rating if 
moderately severe, and a 30 percent rating if severe.  
38 C.F.R. § 4.71a, Codes 5283, 5284.  

The veteran contends that she has constant pain in her left 
foot, and that she cannot wear certain types of shoes.  
However, the evidence as a whole shows that her left foot 
disability is no more than moderate.  In this regard, the 
most recent examination disclosed slight tenderness of the 
third metatarsal, and objective evidence of slightly painful 
motion.  There was no edema, instability, or weakness.  The 
effects of pain and a slight bony prominence result in no 
more than moderate foot impairment, as required for the 
current 10 percent rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  Moreover, there have been 
no periods of time, since the effective date of service 
connection, during which the left foot disability has been 
more than 10 percent disabling, and thus higher "staged 
ratings" are not warranted.  Fenderson v. West, 12 Vet.App. 
119 (1999).

The preponderance of the evidence is against the claim for a 
higher rating for this disability; thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Secondary service connection for migraine headaches is 
denied.

A higher rating of 20 percent for a low back disability is 
granted.

A rating in excess of 10 percent for left foot fracture 
residuals is denied.




		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

